PER CURIAM:
Arthur L. Wallace III, appointed counsel for Donovan Willis, has filed a motion to withdraw supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Willis’s conviction and sentence are AFFIRMED.